[EDITOR'S NOTE: This case is unpublished as indicated by the issuing court.]
MEMORANDUM OF DECISION ON DEFENDANT'S MOTION FOR SUMMARY JUDGMENT
In this personal injury action by a claimed subcontractor CT Page 3099 against a general contractor arising out of a fall from a roof, defendant moves for summary judgment on the ground that plaintiff was an independent contractor and defendant had no control or supervision of the job site.
It is clear that a material question of fact exists as to who controlled the site and plaintiff's work and the actual relationship between the parties.
Motion for Summary Judgment denied.
WAGNER, JUDGE
[EDITORS' NOTE:  THE CASE THAT PREVIOUSLY APPEARED ON THIS PAGE HAS BEEN MOVED TO CONN. SUP. PUBLISHED OPINIONS.] CT Page 3103